Citation Nr: 1105430	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-23 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent 
for the service-connected posttraumatic stress disorder (PTSD) 
beginning on August 9, 2007.   



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969.  
He was awarded the Purple Heart, Combat Action Ribbon, Vietnam 
Service Medal, and Vietnam Campaign Medal.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 2008 
of the RO that assigned a 30 percent rating to the PTSD, 
effective on August 9, 2007.  

In a January 2008 decision, the Board assigned a 50 percent 
rating to the PTSD from August 9, 2007 and remanded the matter of 
an increased rating higher than 50 percent for the service-
connected PTSD to the RO for additional development of the 
record.  



FINDINGS OF FACT

1.  For the entire period of the appeal, the service-connected 
PTSD is shown to have been productive of a disability picture 
that more closely approximated occupational and social impairment 
with deficiencies in most areas and an inability to establish and 
maintain effective relationships.  
  
2.  The service-connected PTSD currently is not shown to be 
productive of a disability picture that is manifested by total 
occupational and social impairment. 


CONCLUSION OF LAW

For the entire period of the appeal, the criteria for the 
assignment of a 70 percent rating, but no higher for the service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letter to the Veteran in August 2007, prior to the initial 
adjudication of the claim.  

The letter notified the Veteran of what information and evidence 
must be submitted to substantiate the claim for an increased 
rating, as well as what information and evidence must be provided 
by the Veteran and what information and evidence would be 
obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The content 
of the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The August 2007 letter provided the Veteran with notice of the 
laws regarding degrees of disability or effective dates.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  VA treatment records dated 
from August 2006 to October 2008 are associated with the claims 
folder.  

The Board finds that there is no identified relevant evidence 
that has not been accounted for.  The Veteran underwent VA 
examinations in January, May and December 2008 and in August 2010 
to obtain medical evidence as to the severity of the PTSD.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  


Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.   

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course of 
the rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The rating criteria for rating mental disorders reads as follows:

A 100 percent rating requires total 
occupational and social impairment, due to 
such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation  or own name.  

A 70 percent rating requires occupational 
and social impairment, with deficiencies in 
most areas, such as work, school, family 
relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

A 50 percent rating requires occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

A 30 percent rating requires occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, 
directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) 
(DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communications (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking or 
mood (e.g. depressed man avoids friends, neglects family, and is 
unable to work).  Id.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


Analysis

Based on a careful review of the record, the Board finds that, 
for the entire period of the appeal, the service-connected PTSD 
is shown to have been productive of a disability picture that 
more nearly resembles the criteria warranting the assignment of a 
70 percent rating .  

The Board finds that the medical evidence from the August 30, 
2010 VA examination shows that the service-connected PTSD had 
worsened since the last examination.  

In the August 2010 VA examination report, the examiner, a board 
certified psychiatrist, noted that this was the third time she 
examined the Veteran in twelve years.  The examiner noted that 
she had reviewed the claims file including examination reports by 
a different examiner.   

The examiner characterized the service-connected PTSD as severe 
and indicated that the PTSD had worsened since the VA 
examinations in 2008.  The examiner stated that the Veteran had 
irritability and reported having anger problems that had 
worsened.  

The mental status examination revealed that the Veteran's affect 
was anxious when talking about Vietnam.  He showed no delusional 
features.  His thought processes were coherent.  Insight was 
described as possibly fair.  Judgment was described as fair.  

The examiner indicated that an ankle injury in 2007 had led to 
increased frustration in his life and increased his PTSD symptoms 
because he was less mobile and more housebound since the ankle 
injury.  The examiner indicated that the Veteran had ongoing 
sleep problems and occasional nightmares from the war. 

The Axis I diagnosis was that of PTSD, chronic, combat related 
with some psychic numbing.  The examiner indicated that the 
Veteran seemed to have a worsening of his combat PTSD symptoms.  

The examiner stated that the Veteran's GAF score was 37 which was 
indicative of some impairment in reality testing or 
communications (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood (e.g. 
depressed man avoids friends, neglects family, and is unable to 
work). 

The examiner concluded that the Veteran's PTSD had worsened since 
she last saw him for a VA examination in January 2008.  The 
examiner described his occupational impairment over the years as 
moderate and indicated that he had moderate interpersonal 
impairment over the years including two failed marriages.  

The examiner indicated that the Veteran seemed to have a lack of 
significant social support although the Veteran reported having a 
lady friend who lived next door and some friends from his old 
neighborhood.   

Thus, there is evidence that the service-connected PTSD has 
caused deficiencies in work, family and mood; was characterized 
as severe; and caused an inability to establish and maintain 
effective relationships other than with a few friends.  

Thus, on this record, an increased rating of 70 percent the 
service-connected PTSD is warranted.  38 C.F.R. §§ 3.400(o), 4.7; 
see Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

Prior to August 30, 2010 VA examination, the same VA examiner had 
performed a VA examination in January 2008 and found that the 
Veteran had reduced occupational and social adaptability as a 
result of the chronic PTSD.  The assigned GAF score was that of 
41, which also was indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

The Veteran was afforded subsequent VA examinations in May 2008 
and December 2008 by a VA psychologist.  

The May 2008 VA examination report notes that the Veteran 
continued to have symptoms of reexperiencing the trauma, 
intrusive thoughts, occasional nightmares, occasional flashbacks, 
persistent avoidance of trauma-related stimuli and physiological 
arousal.  

The VA examiner opined that the PTSD was chronic and assigned a 
GAF score of 55, indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Significantly, the examiner stated that the PTSD 
caused mild occupational impairment.   

A December 2008 VA examination report indicated that the Veteran 
continued to have PTSD of the same severity as the last 
examination.  The examiner indicated that the PTSD was moderate 
and chronic.  The GAF score was 55.  

The VA examiner in this regard stated that the service-connected 
PTSD caused moderate occupational impairment and mild social 
impairment.  

At the December 2008 VA examination, the Veteran reported having 
excessive anxiety and worry seven days a week for twenty-five 
percent of the day and panic attacks one or two times a week.  

Based on its study of the evidentiary record for the identified 
period since August 9, 2007, the Board finds that the service-
connected PTSD was likely productive of a level of social and 
industrial inadaptability that was higher than that compensated 
by previously assigned 50 percent rating .  

In fact, in reviewing the various examination reports, the VA 
examinations in January 2008 and August 2010 provide the estimate 
of the severity of the service-connected PTSD for this period.  

Significantly, these VA examination reports reflect to the Board 
that the service-connected disability picture was more suggestive 
of incapacity consistent severe, rather moderate overall 
impairment.  Hence, on this record, a 70 percent rating more 
correctly correlates with the severity of the service-connected 
PTSD for the entire period of the appeal.  

Under the criteria for PTSD, the basis for a 100 percent 
schedular rating is a finding of total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  
However, on this record, the Board finds that no more than severe 
symptoms are demonstrated.

The evidence shows that, for the entire period of the appeal, the 
PTSD does not cause total social and occupational impairment.  
The August 2010 VA examination notes that the Veteran had no more 
than severe occupational or social impairment, not total. 

Accordingly, the Board concludes that the evidence supports the 
assignment of a 70 percent rating, but no higher for the service-
connected PTSD for the period of the appeal.  Additional staged 
ratings under Hart are not warranted.  

Finally, the Board finds that the service-connected disability 
picture is not so exceptional or unusual as to warrant referral 
of the claim for increase for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1).  Although the Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension Service 
for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the schedular ratings for the service-connected 
disability are inadequate.  This is accomplished by comparing the 
level of severity and symptomatology of the service-connected 
disability with the established criteria.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. 
Cir. 2009).

If the criteria reasonably describe a veteran's disability level 
and symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Id.

Comparing the Veteran's current disability levels and symptoms to 
the Rating Schedule, the degree of disability for this disability 
is contemplated by the Rating Schedule and the assigned schedule 
ratings are adequate.  .  See 38 C.F.R. §§ 3.321(a), 4.1; see 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Thus, no referral for extraschedular 
consideration is required.

Therefore, the Board concludes that the question of an 
extraschedular rating higher than the currently assigned ratings 
cannot be viewed as being reasonably raised on this record.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  The Board is 
therefore not required to remand the case to the RO for action as 
outlined in 38 C.F.R. § 3.321(b)(1).



ORDER

An increased rating of 70 percent for the service-connected PTSD 
for the entire period of the appeal is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


REMAND

In light of the favorable action taken hereinabove, the Board 
finds that the matter of entitlement to a total rating based on 
individual unemployability by reason of service-connected 
disability is reasonably raised on this record and requires 
additional development prior to further review by the Board.  

Accordingly, this matter is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to obtain copies  all outstanding records 
referable to medical treatment received by 
the Veteran for the service-connected 
disabilities that are not currently 
associated with the claims file.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

The RO should notify the Veteran that he 
may submit additional evidence to support 
his claim for a TDIU rating.  

2.  Following completion of all indicated 
development, the RO should adjudicate the 
Veteran's claim for a TDIU rating in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a fully responsive 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


